CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 13 to Registration Statement on Form N-6 No. 333-100132 of our report dated March 28, 2014, relating to the financial statements and financial highlights of the Lincoln Benefit Life Variable Life Account and our report dated April 13, 2015 relating to the financial statements and financial statement schedules of Lincoln Benefit Life Company, appearing in the Registration Statement, and to the reference to us under the heading “Experts” in such Registration Statement. /s/ Deloitte & Touche LLP Chicago, Illinois April 17, 2015
